DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve control device (claim 3, paragraph 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a filter apparatus having a plurality of filter elements which can be received in a filter housing. It is unclear if applicant is positively reciting the filter housing or if applicant is merely reciting an intended use of the filter elements. For examination purposes it is assumed applicant is positively reciting the filter housing as the disclosure indicates the housing would include the positively recited connection chamber.
	Claim 1, line 4 recites, “…by a flow in both directions for filtration or backwashing…” It is unclear what is meant by “both directions” as applicant has not defined any directions. It appears one direction is a filtration direction and the other direction is a backwashing direction. This is what is assumed for examination purposes.
Claim 1 recites the limitation "said elements" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said filter elements”.

Claim 1 recites the limitation "the filter element to be cleaned" in lines 10-11 and 16 and “the filter element to be backwashed” in line 18-19 and 25.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes these lines are assumed to recite, “the at least one other filter element that is backwashed”.
Claim 1 recites the limitation "the upper element openings of the filter cavity of the filter elements" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the upper element openings of the filter elements”.
Claim 1 recites the limitation "the unfiltrate side" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an unfiltrate side”.
Claim 1 recites the limitation "the passage of unfiltrate through the upper element opening" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a passage of unfiltrate through the upper element opening”.

Claim 1 recites the limitation "the respective filter elements" in line 21-22.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “filter elements”.
Claim 1 recites the limitation "said openings" in line 22 and 23. Claim 1 has recited upper and lower element openings, it is therefore unclear to which openings applicant is referring in lines 22 and 23. For examination purposes the claim is assumed to recite, “respective upper element openings”.
Claim 2 recites the limitation "the backwashing sequence” and “the sequence" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the predefinable sequence”.
Claim 2 recites the limitation "the next filter element” and “the preceding filter element" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a next filter element” and “a preceding filter element”.
Claim 3 recites the limitation "the collection chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 3 is assumed to depend from claim 2.
Claim 3 recites the limitation "which opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the discharge opening”.

Claim 4 recites the limitation "the extension of the collection chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “an extension of the collection chamber” and is assumed to depend from claim 3.
Claim 4 recites the limitation "the backwash arm" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to depend from claim 3.
Claim 5 recites the limitation "the cover plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to depend from claim 3.
Claim 5 recites the limitation "the devices" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the pressure control device and the backwash device”.
Claim 6 recites the limitation "the passage openings of which" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “passage openings of which”.
Claim 6 recites the limitation "the element openings" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the upper and lower element openings”.

Claim 8 recites the limitation "the cover plate”, “the collection chamber” and “the intermediate bottom".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 8 is assumed to depend from claim 3 and to recite “an intermediate bottom”.
Claim 8 recites the limitation "the direction of displacement".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a direction of displacement”.
Claim 9 recites the limitation "the duration of the backwashing”, “the number of revolutions” and “the common drive".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a duration of backwashing” and “a number of revolutions”. The claim is also assumed to depend from claim 5.
Claim 10 recites the limitation "the respective filter elements".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the filter elements”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/114812 (US 10,918,980 to Takahashi will be referenced as the English language equivalent).

Claim 1, Takahashi teaches a filter apparatus comprising: a plurality of filter elements (2), received in a filter housing (1) having an inlet (6) and an outlet (7), the filter elements are traversable by a flow in a filtration or backwashing direction, the filter elements each having an upper and lower element opening (10) on opposite ends, during operation at least one filter element filters and at least one other filter element can be backwashed by means of a backwash device (12, 13), which interacts with a pressure control device (12, 13) that has at least one pressure control element by means of which the fluid flow along the at least one filter element that is backwashed is controllable during a backwash process, wherein the filter apparatus has a connection chamber, which is connected to the upper element openings of the filter elements that forms an unfiltrate side, wherein a fluid path is provided via which fluid to be filtered 
Claims 2-7, Takahashi further teaches the backwash device has a collection chamber with the discharge opening, which is fluidically connected to a next filter element in the predefinable sequence via the lower element opening thereof, whereas the control plate of the pressure control device is still laterally passing over the upper element opening of a preceding filter element in the predefinable sequence (fig. 1-10); the collection chamber of the backwash device is formed form a recess (the plates 21 and 22 having a stepped recess) in a cover plate (21, 22), which is guided by a backwash arm (12, 13) into which the discharge opening leads (fig. 1-10); an extension of the collection chamber is configured to completely cover at least in a swivel position of the backwash arm two lower element openings of two adjacent filter elements (fig. 2-
Claim 9 only recites a process of operating the filter apparatus and does not provide any further structural limitations to the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114812 (US 10,918,980 to Takahashi will be referenced as the English language equivalent).

In re Dailey, 149 USPQ 47 (1966). Additionally, tapered filter elements are well known in the art and would have been well within the normal capabilities of one of ordinary skill in the art, The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,636,311		Litzenburger
US 2014/0144830		Isch et al.
US 10,052,574		Takahashi et al.
US 2014/0183110		Schlichter et al.
WO 2013/114329		English language equivalent of DE 20 2012 100 368

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778